DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5-16, and 18-20 are allowed. 
The following is Examiner’s statement for the reasons for allowance:

Regarding Claim 1, Applicant has incorporated the features of claim 4, which Examiner identified as allowable subject matter in the Office Action mailed January 18, 2022.  Claims 2-3 and 5-14 are allowed because they depend on claim 1. 

Regarding Claim 15, Applicant has incorporated the features of claim 17, which Examiner identified as allowable subject matter in the aforementioned Office Action.  Claims 16 and 18-20 are allowed because they depend on claim 15.

					       Rejoinder
Claims 10-14 have been rejoined, as they are the dependent claims of allowed independent claim 1.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 14, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        June 15, 2022